Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8 and 12-18 of U.S. Patent No. 10,337,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include every limitation of the instant claims but with greater detail.
In claims 1 and 5-7, the application claims a system, comprising: an interface configured to communicate with a device under test (DUT), wherein the DUT includes a first plurality of temperature sensing circuits; and a testing apparatus configured to: store a plurality of control values that are based on a plurality of calibration values from a second plurality of temperature sensing circuits included in a plurality of control devices, different from the DUT; generate a plurality of calibration values for respective ones of the first plurality of temperature sensing circuits; generate a probability value based on the plurality of calibration values and the plurality of control values, wherein the probability value corresponds to a likelihood that the plurality of calibration values satisfies a particular level of accuracy; in response to a determination that the probability value fails to reach a threshold probability value, regenerate the plurality of calibration values; and in response to a determination that the probability value reaches the threshold probability value, calibrate, using the plurality of calibration values, the first plurality of temperature sensing circuits already claimed in claim 1 of the Patent.
In claim 2, the application claims wherein the plurality of control values includes at least one known good control value included in a known good device in the plurality of control devices already claimed in claim 2 of the Patent.
In claim 3, the application claims wherein the plurality of control values includes at least one known bad control value included in a known bad device in the plurality of control devices already claimed in claim 2 of the patent.
In claim 4, the application claims wherein to calculate the probability value, the testing apparatus is configured to determine a test value that is based on at least two of the plurality of calibration values already claimed in claim 6 of the Patent.
In claims 8 and 10-11, the application claims a method comprising: establishing, by a testing apparatus, a plurality of control values based a plurality of calibration values for a first plurality of temperature sensing circuits included in a plurality of control devices; generating, by the testing apparatus, a plurality of calibration values for respective ones of a second plurality of temperature sensing circuits on a device under test (DUT); generating, by the testing apparatus, a probability value based on a particular subset of the plurality of calibration values and the plurality of control values, wherein the probability value corresponds to a likelihood that the plurality of calibration values is accurate based on a threshold probability value; and in response to determining that the probability value reaches the threshold probability value, calibrating, by the testing apparatus utilizing the plurality of calibration values, the second plurality of temperature sensing circuits already claimed in claim 8 of the Patent.
In claim 9, the application claims wherein a first control device of the plurality of control devices includes a plurality of known good calibration values and a second control device of the plurality of control devices includes a plurality of known bad calibration values already claimed in claim 9 of the Patent.
In claim 12, the application claim comprising calculating the probability value based on a sigmoid function already claimed on claim 12 of the Patent.
In claim 13, the application claims further comprising determining the probability value based on two or more calibration values of the plurality of calibration values already claimed in claim 13 of the Patent.
In claim 14, the application claims further comprising selecting the two or more calibration values based on a physical proximity between their respective temperature sensing circuits of the second plurality of temperature sensing circuits already claimed in claim 14 of the Patent.
In claim 15 and 19-20, the application claim  a non-transitory, computer-accessible storage medium having program instructions stored therein that, in response to execution by a computer system, causes the computer system to perform operations comprising: storing a plurality of control values that are based on a plurality of calibration values for a first plurality of temperature sensing circuits included in a plurality of control devices; generating a plurality of calibration values for respective ones of a second plurality of temperature sensing circuits on a device under test (DUT); calculating a probability value based on the plurality of calibration values and the plurality of control values, wherein the probability value corresponds to a likelihood that the plurality of calibration values meets a particular level of accuracy; regenerating the plurality of calibration values in response to determining that the probability value fails to reach a threshold probability value; and in response to determining that the probability value reaches the threshold probability value, calibrating, using the plurality of calibration values, the second plurality of temperature sensing circuits included in the DUT already claimed in claim 15 of the Patent.
In claim 16, the application claims  wherein a first control device of the plurality of control devices includes a plurality of known good calibration values and a second control device of the plurality of control devices includes a plurality of known bad calibration values already claimed in claim 16 of the Patent.
In claim 17, the application claims  wherein the plurality of control values are determined based on a logistic regression probability model already claimed in claim 17 of the Patent.
In claim 18, the application claims wherein the operations further comprise calculating the probability value based on a sigmoid function already claimed in claim 18 of the Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Charles et al. (US 2014/0140364) directed to a precision temperature measurement devices, sensors and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached M-Th 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/
Examiner, Art Unit 2855



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855